Exhibit 99.1 PJT Partners Inc. Reports First Quarter 2016 Results Highlights · Total Revenues of $115.3million for first quarter 2016 compared with $82.3million for 2015, up 40% o Advisory Revenues of $81.6million for first quarter 2016 compared with $58.7million for 2015, up 39% o Placement Revenues of $32.0million for first quarter 2016 compared with $23.1million for 2015, up 38% · GAAP Net Income Attributable to PJT Partners Inc. of $0.3million for first quarter 2016, or $0.01 per diluted share; Adjusted Net Income of $9.2million, or $0.49 per diluted share · Strong balance sheet with $86.0 million of cash and cash equivalents and no debt at quarter-end New York, May9, 2016: PJT Partners Inc. (the “Company” or “PJT Partners”) (NYSE:PJT) today reported its first quarter 2016 results. Total Revenues for the three months ended March31, 2016 were $115.3million compared with $82.3million for the three months ended March31, 2015. GAAP Pretax Income was $2.7million for the three months ended March31, 2016 compared with GAAP Pretax Loss of $14.7million for the three months ended March31, 2015. Adjusted Pretax Income was $20.9million for the three months ended March31, 2016 compared with Adjusted Pretax Loss of $2.1million for the three months ended March31, 2015. GAAP Net Income was $1.4million for the three months ended March31, 2016 compared with GAAP Net Loss of $16.1million for the three months ended March31, 2015. Adjusted Net Income was $19.0million for the three months ended March31, 2016 compared with Adjusted Net Loss of $2.8million for the three months ended March31, 2015. Paul J. Taubman, Chairman and Chief Executive Officer, said, “PJT Partners’ first quarter results reflect the positive momentum in our business. The significant growth in this quarter was driven by strong performance in both the Restructuring and Park Hill businesses while our Strategic Advisory business is well positioned for future growth. PJT Partners is executing on its strategy of building a leading global advisory-focused firm that can thrive in any market environment.We remain focused on attracting best-in-class talent with the right experience and skill set to further enhance our capabilities and enable us to better serve clients. Based on where we stand today, we continue to be confident in the near, intermediate and long-term prospects for our firm.” The Company’s revenues and net income can fluctuate materially depending on the number, size and timing of completed transactions on which it advises as well as other factors. Accordingly, financial results in any particular quarter may not be representative of future results over a longer period of time.
